DETAILED ACTION
1.	This office action is a response to applicant’s arguments submitted on 05/14/2021. Applicant’s arguments have been fully considered but they are not persuasive.  The examiner believes that the prior arts made of record still read on the added limitations.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-16 are presented for examination.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 provisionally are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-16 of copending Application No. 16/680,560 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1-3, 5-6, 8-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Taylor et al. (US 5198735 A).
In regards to claim 1, Taylor shows (Figs. 1-2, 6-7) a circuit comprising: 
a resolver (112) comprising a primary winding and a set of secondary windings (i.e. 112a-112h), wherein the resolver has a resolver shaft (col. 2. Ln 2-4; col. 8, ln 65-68); 
a polarity detection circuit (i.e. 618/620)  coupled to the resolver (col. 9, ln 14-29); 
a synchronizer circuit (i.e. 114 and Fig. 6) coupled to the polarity detection circuit, wherein the synchronizer circuit synchronizes signals from the positive polarity detection circuit (col. 1, ln. 29-31; col. 8, ln 65-68. i.e. provide an absolute indication… the resolvers leave low-pass filter 614 and 616 and enter polarity detector 618 and 620. Polarity detector 618 and 620 are used to determined which quadrant the resolvers are in); and 
a controller (116) configured to determine a direction of the resolver shaft using the output of the synchronizer circuit (col. 1, ln. 29-31; col. 8, ln 65-68. i.e. provide an absolute indication… the resolvers leave low-pass filter 614 and 616 and enter polarity detector 618 and 620. Polarity detector 618 and 620 are used to determine which quadrant the resolvers are in,  enter polarity detector 618 and 620. Polarity detector 618 and 620 are used to determined which quadrant the resolvers are in. The signals from polarity detectors 618 and 620 are latched in latches 622 and 624 via a clock pulse from micro-controller 222.).
In regards to claim 2, Taylor shows (Figs. 1-2, 6-7), further comprising a polarity detection circuit, wherein the polarity detection circuit further comprises a first comparator circuit, a second comparator, and a third comparator (i.e. 720, 834, 914, 924, Figs. 7-9).
In regards to claim 3, Taylor shows (Figs. 2, 7-9) a synchronizer circuit, wherein the synchronizer circuit comprises a first circuit, second circuit, and a third circuit (i.e. circuit on figs. 2, 6-9).
In regards to claims 5-6, Taylor shows (Figs. 1-2, 6-9) a synchronization clock generation circuit (i.e. see Clock generator 216, servo clock 838,  MP CLOCK, and sample clock out shown in Figs. 2, 8-9) coupled to the synchronizer circuit, wherein the synchronization clock generation circuit is configured to provide a clock signal to the synchronizer circuit at a configurable threshold (see col. 13, ln 40 to col. 14, ln 68).
In regards to claim 8, Taylor shows (Figs. 1-9)  comprising a reset circuit configured to initialize the synchronizer circuit (see flowchart Figs. 4-5, where it initializes the process to step update 414 and/or begin counting at step 526 and START-UP state).
In regards to claim 9, Taylor discloses wherein the controller is configured to determine an under-speed condition or a non-rotation condition (i.e. resolvers coupled together via a speed reduction mechanism is an example of such a device (col. 1, ln 40-65).
In regards to claim 10, Taylor shows (Figs. 1-2, 6-7) a system comprising: 

In regards to claim 11, Taylor discloses wherein the inputs from the resolver include an excitation voltage, a SIN voltage, and COS voltage (col. 4, ln 66 to col. 5, ln 15)
In regards to claim 12, Taylor shows (Figs. 1-9) wherein the quadrant logic includes an AND gate (i.e. 826) corresponding to a respective quadrant, wherein an output of each AND gate is provided to the direction logic (col. 9. Ln 1-29, col. 13, ln 24-35).
In regards to claim 14, Taylor discloses further comprising a controller configured to produce one pulses per revolution from the direction logic to be used to determine a speed of the resolver (see abstract, col. 3. Ln 26-49). 
In regards to claim 15, Taylor discloses wherein the second flip flop is used to determine a clockwise rotation of the resolver when the resolver transitions from a current quadrant to a next quadrant (col. 15, ln 16-30).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 5198735 A) in view of Cording et al. (US 4355305 A).
	In regards to claims 4 and 13, Taylor shows a first flip flop logic (i.e. see logic elements 622, 632, 626, 724, 824, 826. Etc.), but does not explicitly show a second flip flop and a third flip flop corresponding to the first comparator circuit, a second comparator, and a third comparator of the polarity detection circuit.
	However, Cording further shows an resolver system (10, Figs. 1-8) comprising a first, a second flip flop and a third flip flop corresponding to the first comparator circuit, a second comparator, and a third comparator of the polarity detection circuit (i.e. see flip-flops 62, 70, 82, 84).
Thus, given the teaching of Cording, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Taylor as by adding multiple flip-flop and/or other logic elements to detect phase difference and in a single binary fashion store multiple stable states, consequently improving the system reliability.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 5198735 A) in view of Ono et al. (US 4734633 A).
In regards to claim 7, Taylor shows (Figs. 1-2, 6-7) wherein the synchronization clock generation circuit comprises a filter (i.e.  610, 612) and a comparator (720, 814, 820, 824, etc.) to configure a threshold to trigger the clock signal (see col. 13, ln 40 to col. 14, ln 68), but does not shows comprising a rectifier.

Thus, given the teaching of Ono, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Taylor by employing a rectifier to allows clock pulses Cp from a pulse generator 30 to pass when flip flop 28 is set, a counter 34 for counting the number of the clock pulses supplied for producing a signal V from the values of counter and speed instruction signal V, the value of counter corresponding to the phase difference between the reference signal a phase modulated signal by resolver, consequently improving the system reliability.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 5198735 A) in view of Treadwell (US 4072884 A).
In regards to claim 16, Taylor shows wherein a flip-flop (i.e. latches logic elements 622, 624, 632, 638, 652, 654, etc.), but does not explicitly discloses the third flip flop is used to determine a counter-clockwise rotation of the resolver when the resolver transitions from a current quadrant to a previous quadrant.
However, Treadwell further discloses flip flop is used to determine a counter-clockwise rotation of the resolver when the resolver transitions from a current quadrant to a previous quadrant (col. 6, ln 25-68, col. 7, ln 28-35).
Thus, given the teaching of Treadwell, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Taylor to utilize a flip-flop element to further recognize the direction or polarity of the output 
Related Prior Arts
11.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 6995538 B2,
US 5241268 A.

Response to Arguments
12.	Applicant's arguments filed on 05/14/2021 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding the provisional statutory double patenting rejection issued in the previous action, the rejection is held since the current claims or the ac current application and no change in parent/copending Application No. 16/680,560. The claims are considered identical and thus, the applicant must either file a terminal disclaimer or amend the claims to be different in scope.
In response to applicant’s argument regarding claim 1 that the prior art does not appear to be any indication to disclose or show any indication of the "direction" of the resolver shaft”, the examiner respectfully disagrees.
a controller 116 configured to determine a direction of the resolver shaft using the output of the synchronizer circuit, see col. 1, ln. 29-31; col. 8, ln 65-68, for example, to provide an absolute indication… the resolvers leave low-pass filter 614 and 616 and enter polarity detector 618 and 620. Polarity detector 618 and 620 are used to determine which quadrant the resolvers are in, hence it is clear that output signals from the resolvers enter polarity detector 618 and 620. Polarity detector 618 and 620 are used to determined which quadrant the resolvers are in. The signals from polarity detectors 618 and 620 are latched in latches 622 and 624 via a clock pulse from micro-controller 222.).
The examiner respectfully reminds that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-art each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the art as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim 
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837